Citation Nr: 0500904	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, based on claims 
that there was clear and unmistakable error (CUE) in RO 
rating decisions dated March 31, 1992 and October 3, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from March 1943 to June 
1943.  He died in August 2001.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died decades after service due to non-
service-connected acute renal failure; at the time of his 
death, his only service-connected condition was chronic 
anxiety disorder, evaluated as 70 percent disabling.  

2.  In an unappealed decision, dated March 31, 1992, the RO 
denied claims for an increased rating for service-connected 
schizophrenia, evaluated as 50 percent disabling, and TDIU.  

3.  In an unappealed decision, dated October 3, 1994, the RO 
granted a claim for an increased rating for service-connected 
schizophrenia, to the extent that it increased the veteran's 
evaluation for this disability to 70 percent.  

4.  There was no clear and unmistakable error (CUE) in the 
RO's March 31, 1992 and October 3, 1994 rating decisions, the 
correction of which would result in the veteran being 
assigned a total rating for service-connected disability for 
at least 10 years preceding death.



CONCLUSION OF LAW

The requirements for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA is not applicable to all cases.  Wensch v. 
Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)).  In this case, the issue on appeal is a DIC claim 
based on claims of CUE in two RO rating decisions.  CUE 
claims must be based on the record and law that existed at 
the time of the prior adjudication in question.  38 C.F.R. § 
20.1403(b).  Ultimately, the Board has determined that one of 
the CUE claims must be denied as a matter of law, and that 
the requirements for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  See VAOPGCPREC 5-2004 
(June 23, 2004).  Therefore, a remand for application of the 
VCAA is not required.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc) (VCAA not applicable to CUE claim).  
II.  DIC

The appellant argues that entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318 has been established.  She argues that RO 
rating decisions, dated in March 1992 and October 1994, are 
based on clear and unmistakable error (CUE).  

The veteran died in August 2001.  In Part I of the veteran's 
death certificate, it states that the immediate cause of 
death was "acute renal failure," due to (or as a consequence 
of) "sepsis," due to (or as a consequence of) "pneumonia."  
The manner of death was listed as "natural."

At the time of his death, his only service-connected 
condition was chronic anxiety disorder (previously 
characterized as schizophrenia), which was rated 70 percent 
at the time of death.  

In pertinent part, DIC benefits are payable to a claimant in 
the same manner as if the veteran's death is service 
connected when veteran dies of non-willful misconduct origin, 
and was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability rated 
totally disabling if one of the following conditions is met:

(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty; 
or (3) the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.

38 U.S.C.A. § 1318 (West 2002).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.

The Board notes that the "entitled to receive" language of 38 
C.F.R. § 3.22 was revised during the pendency of appeal 
pursuant to expedited rulemaking directed by the United 
States Court of Appeals for the Federal Circuit.  See 
National Organization of Veterans Advocates (NOVA I) v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (2001).  This 
regulation has been reviewed by the Court of Appeals for the 
Federal Circuit, see NOVA v. Secretary of Veterans Affairs, 
314 F.3d 1373 (2003) (NOVA II), and deemed valid with the 
exception of claims involving reopening of previous final VA 
decisions which is not implicated in this case.  The Court of 
Appeals for the Federal Circuit directed VA to process all 
DIC claims, including "hypothetical entitlement" claims, 
except for claims under 38 U.S.C. §§ 1311(a)(2) and 1318 
where a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  The "hypothetical" entitlement claim, 
identified in Timberlake v. Gober, 14 Vet. App. 122 (2000) 
due to a conflict of regulatory language with the former 
version of 38 C.F.R. § 3.22, no longer applies.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

A.  March 1992 Decision

The Board initially notes that on January 22, 1992, the 
veteran filed an informal claim for an increased rating, 
specifically arguing that, "I am not able to maintain 
employment because of the nervous condition."  See 38 C.F.R. 
§ 3.155(a) (1991).  On March 2, 1992, the veteran filed a 
formal claim for increased compensation based on 
unemployability (VA Form 21-4138).  Having filed a formal 
claim within one year of his informal claim, his claim is 
deemed to have been filed as of the date of receipt of the 
informal claim, i.e., January 22, 1992.  See id.  He may be 
afforded an effective date for any increased rating, if 
otherwise shown to be warranted, as early as January 22, 
1991.  See 38 C.F.R. § 3.400(o)(2) (1991).  The Board further 
notes that January 22, 1991 is more than ten years prior to 
the date of the veteran's death, such that if TDIU was 
established at that time, the appellant would be eligible for 
DIC.  See 38 U.S.C.A. § 1318.  The Board further notes that 
in a January 2004 decision, the RO denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The Board further notes that in an RO decision dated March 
20, 1992, the RO deferred a decision on the veteran's TDIU 
claim "pending final VA hospital report summary from January 
and February 1992."  In the appellant's brief, dated in 
December 2004, it was argued that the RO's March 20, 1992 
decision had denied TDIU, and was CUE.  However, this appears 
to be a misidentification of the RO decision claimed as CUE.  
As the RO's March 20, 1992 decision deferred a decision on 
the veteran's TDIU claim, the veteran's TDIU claim remained 
"open" until it was adjudicated eleven days later, on March 
31, 1992.  See e.g., Isenhart v. Derwinski, 3 Vet. App. 177, 
180 (1992) (VA failure to adjudicate original claim for 
pension resulted in that claim remaining open despite grant 
of subsequent claim for pension).  As the RO's March 20, 1992 
decision does not contain a final decision on the TDIU issue, 
there cannot be a CUE claim.  See 38 C.F.R. § 3.105(a).  The 
action on appeal is the RO's May 2003 decision, which 
determined that it's March 31, 1992 decision was not CUE as 
to the denial of a TDIU claim.  

In a decision, dated March 31, 1992, the RO denied the 
veteran's claim for an increased rating for service-connected 
schizophrenia, evaluated as 50 percent disabling, and denied 
a claim for TDIU.  There was no appeal, and this decision 
became final.  See 38 U.S.C.A. § 7105(c).  

In November 2002, the appellant filed a claim challenging the 
RO's 1992 decision, to the extent that it failed to grant 
TDIU, as CUE.  In May 2003, the RO denied the claim.  

The Board initially notes that the appellant has made only a 
general, nonspecific claim of CUE.  Specifically, a review of 
the appellant's written statements, and those of her 
representative, shows that it is simply argued that in March 
1992 the RO should have granted TDIU based on the evidence.  
However, simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo, 6 Vet. App. at 43-44; Crippen v. Brown, 9 Vet. App. 412 
(1996).  Therefore, the Board finds that the appellant's 
arguments are insufficient to raise a CUE claim.  See 
Shockley v. West, 11 Vet. App. 208, 213-14 (1998).  

In addition, the Board points out that even assuming arguendo 
that a valid CUE claim had been raised, the RO's March 31, 
1992, which denied a claim for TDIU, cannot be considered CUE 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (1991).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(1991).  

At the time of the RO's March 1992 decision, the veteran's 
schizophrenia was evaluated as 50 percent disabling.  
Therefore, the veteran had not met the minimum schedular 
requirements for TDIU, see 38 C.F.R. § 4.16(a), and the sole 
avenue by which he may have been granted TDIU was under the 
provisions of 38 C.F.R. § 4.16(b).  This provision provides:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section. 

38 C.F.R. § 4.16(b) (1991).

In addition, under 38 C.F.R. §§ 3.321(b) (1991):

Exceptional cases--(1) Compensation. 
Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience. To 
accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities. The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or 
unusual disability picture with such 
related factors as marked interference 
with employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

Under the circumstances, insofar as the schedular criteria 
are concerned, the veteran's symptoms, and their severity, 
are not in issue.  The issue in this case is whether the 
schedular evaluation used in rating his service-connected 
schizophrenia were inadequate, such that referral of the 
claim for TDIU was warranted under 38 C.F.R. § 4.16(b).  

The evidence of record before the RO at the time of its March 
1992 decision included VA hospital and outpatient treatment 
and examination reports, dated between 1950 and 1992.  This 
evidence showed that the veteran had been hospitalized on 
about 18 occasions between 1951 and 1976, with another 
hospitalization in 1992.  In addition, a July 1963 decision 
from the Social Security Administration (SSA), indicated that 
that agency determined that the veteran was disabled as of 
August 1959 due to psychiatric symptoms.  A June 1963 report 
from John Fisher, M.D., also indicated that the veteran was 
unable to work as of 1959.  A January 1970 VA psychiatric 
examination report shows that the examiner determined that 
the veteran's psychiatric symptoms did not preclude his 
seeking employment.  

A VA hospital report, covering treatment between January and 
February of 1992, showed that the veteran sought treatment 
for complaints of weakness, inability to sleep, and loss of 
appetite.  He was admitted on a voluntary status, and denied 
homicidal or suicidal ideation.  He showed continuous 
improvement during his stay and was discharged with an Axis I 
diagnosis of depressive disorder, not otherwise specified.  
The Axis V diagnosis was a Global Assessment of Functioning 
(GAF) score of 40, with a high of 50 for the past year.  A 
score of 40 reflects some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (3rd Ed 1987) at 12 (DSM-III-R).  

In summary, at the time of the RO's March 1992 decision, the 
veteran's schizophrenia was evaluated as 50 percent 
disabling, and the General Rating Formula provided for a 
rating of up to 100 percent.  See 38 C.F.R. § 4.132 (1991).  
The veteran's percentage rating represented as far as could 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  See 38 C.F.R. 
§ 4.1 (1991).  The veteran had a long history of 
unemployment, and the claims files included conflicting 
opinions as to the veteran's employability.  This evidence 
was relevant in order to view the veteran's psychiatric 
disorder in relation to its whole recorded history.  See 38 
C.F.R. § 4.1 (1991).  However, none of this evidence was 
controlling, and all of these opinions were at least 24 years 
old.  In this case, it was the level of disability between 
January 1991 and March 1992 that was of primary concern.  See 
38 C.F.R. § 3.400(o)(2) (1991).  With this time frame in 
mind, the record did not contain a competent and current 
medical opinion, or other conclusive evidence, that the 
veteran was unemployable due to his psychiatric symptoms, nor 
was there current evidence to show that the veteran's case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this regard, the evidence showed that the 
veteran was hospitalized for treatment of psychiatric 
symptoms between January and February of 1992.  There were no 
previous hospitalizations for the last 15 years (i.e., since 
1976).  As to the findings in the 1992 VA hospital report, 
they included a "current" GAF score of 40.  However, it 
would not have been error for the RO to conclude that this 
score was not in accord with the other findings in the VA 
hospital report, and to assign greater probative weight to 
such findings.  These findings included notations that the 
veteran denied suicidal or homicidal ideation, that he 
presented no managerial problems, that although he was 
admitted to the hospital with complaints of loss of appetite 
and sleep disturbance he was eating double portions and 
sleeping well by his fifth day, that he was allowed to go on 
and off the ward without supervision within two weeks of 
admission, that his condition showed continual improvement 
throughout his stay, that he was not a threat to himself or 
to others, that there was no overt psychosis at the time of 
discharge, and that his correct diagnosis was depressive 
disorder (with a diagnosis of schizophrenia "by history").  
In addition, at the time of discharge, his prognosis was 
"fair," and he was thought to be stable if he adhered to 
his medications.  To the extent that the veteran was given a 
GAF score of 50 for the past year, it would not have been 
error for the RO to afford this score relatively little 
probative value, as there was no medical evidence of 
treatment for psychiatric symptoms for the previous year upon 
which to base such a finding, and as the VA examiner 
indicated that the veteran's file had not been reviewed.  

Based on the foregoing, to the extent that the RO declined to 
refer the veteran's claim for TDIU under 38 C.F.R. § 4.16(b), 
the Board finds that there is no evidence of an "undebatable" 
error, which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Id.  Rather, a 
review of the evidence, and the applicable statutory and 
regulatory provisions, clearly demonstrates that there was no 
failure by that RO to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  The 
appellant's claim that the March 31, 1992 rating decision was 
clearly and unmistakably erroneous must therefore be denied.  
38 C.F.R. § 3.105(a).

B.  October 1994 Decision

On March 11, 1994, the veteran filed a claim for an increased 
rating for his service-connected schizophrenia.  In an 
October 3, 1994 rating decision, the RO increased the 
veteran's rating to 70 percent.  The appellant argues that 
she is entitled to DIC because this decision is CUE, in that 
it failed to grant TDIU and/or a 100 percent scheduler 
rating.  

However, even assuming that the RO's October 1994 decision 
was CUE in failing to grant TDIU or a 100 percent scheduler 
rating, the effective date of any TDIU, or 100 percent 
rating, could be no earlier than one year prior to the date 
of the claim, i.e., March 11, 1993.  See 38 C.F.R. 
§ 3.400(o)(2) (1992).  An effective date of March 11, 1993 
would be less than ten years prior to the date of the 
veteran's death (in August 2001).  In other words, even if 
the Board were to find CUE in the RO's March 1994 rating 
decision, the veteran's sole service-connected disorder would 
not have been rated as, or entitled to be rated as, 100 
percent disabling for 10 years prior to his death as required 
by law and VA regulation.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22.  Therefore, even assuming that the RO's October 1994 
decision was CUE, the appellant would still not be eligible 
for DIC.  Under these circumstances, where the law is 
dispositive, the Board has no alternative but to deny the 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318(b) is 
denied.


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


